UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7027



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERON RONDELL RANDALL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, District
Judge. (CR-95-58-H, CA-00-150-4-H)


Submitted:   October 24, 2001          Decided:     November 13, 2001


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeron Rondell Randall, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeron Rondell Randall seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001) and his motion for reconsideration.      We have reviewed the

record and the district court’s orders and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   United

States v. Randall, Nos. CR-95-58-H; CA-00-150-4-H (E.D.N.C. Mar. 20

& filed May 18, 2001; entered May 21, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2